OFFICE    OF THE ATTORNEY                      GENERAL            OF     TEXAS




               Thlr departaent I8 i                                        w      letter or ?eb:uarT
24, 1939, rque8tiag  an opinio                                             on of        whether           the
lelaetion ot a bank an oount                                              08@ prerldent ir 8
camber ot the County YeD
                                                                          ) 19%. 8pp.?arlng in
Volwam 1133at p8ge                                                        uwuarlng 8 r*l*tod
                                                                          (Iarc
                                                                              llblOhwao 60.
                                                                          oh, two of WhlOb ooa-
                                                              J    .BObO&StiO8,           Wa8     IlOt     d18-
                                                                  County Borrd          Oi   YOhooL             'h&888
                                                              outlon      uadsr krtiols                  373,      Pam1

                                                        Lncluciw, a8 amenbed by E. 8.
                                    r     3¶88iOlb,       45th L8g., p. leP&1318, pro-
                                          88iOll4t8’       Court Or 08Oh OOWIt~ #hall




               Artleh    t963      proVia              Ch8t   in    th0   08S*        Oi’i8aOXpOr~t8d
‘%rht8         baring   188s     ttaa one huadrd
                                       fifty 8rhOl88tia8, l811 frill68
lt 8uoh alrtrictr 8hall br kept in th. eOtUdyd8~Si9Ort.r and pciid
.~
 **      on order   of tna     LrU8te48        spprorbd           by the Oarnty           8~p4riZltOZMhat.'
&a.         Park8 ::.~oXlohar1, iiaroh 9, 1939, Page t

                        .
          Under ttl4prOYi8iOll8of &t+lcle l%i?8,Rev1404 %4tUto8
1926,        and Artioh
                  2829, 88 8E4lldOd kOt8 iQS1, uZbd Lee., p. 43,
Ch. 34, the oounty dspo4ltorr 14 ma0 the d8pO41tO~ ror tbo fUlld8
Of oommon 8ObOOl d14triotr.
          Under             tho prOvlliOn8 of tit1010 2838, triad   btatUtO8,
1926, the fund8             of lnde~endont rohool dirtrlotr, barlq man than
On0 hUndrOd 8nd             fiftY 8OhOh8tiO8 , are kept in depo8ltorier releoted
~4 8pprored by              the bo8rd of tAl8t888 of 4uoh independent rohool
dlcltriot.
                  A8   ehown    by
                          fomgoin(l  t&o
                                     8t8tute8, the rohool had4   kept
by    the     county    deporltory
                         are there belonging to 00-n    rohool di8triotr
and indsQond@nt 4Oh001 dl8trlOt8 h8tfng 1488 then On0 hundred end
rift+ roholartlor. The County Board of Cohool Tru8tsor 18 not
Ofilclall~ oonoexned wlth the management &nd dirburrrment of 8uoh
sohool fund8 and he8 nothing whatever to bo with makind the Oon-
tmot rlth ths depository  bank.

                 Thl8 department 18 of the oplnlon     that the County Com-
mi48ionor8*        Court     nay &ogally de8ignate a4 the oounty deporitory,
4    bank     who80 prsrldeat     18 a member of the County bard of Zchool
%wtaaa.
                                                  YOW8    vary   truly
                                             ATTORNXY    CFSERAL OP TEXAS